Citation Nr: 0730107	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-10 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Eligibility for Survivors' and Dependents' Educational 
Assistance (DEA) under Chapter 35, Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from January 1943 to 
October 1943.  He died in March 1976.  The appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) in Columbia, South Carolina.

Unfortunately, further development of the evidence is 
required concerning the appellant's petition to reopen a 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  So, for the reasons 
discussed below, this claim is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.

A review of the claims folder also reflects that the veteran 
raised the issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151 
in a statement attached to her March 2005 VA Form 9.  This 
issue is referred to the RO for appropriate action.  



FINDING OF FACT

On August 7, 2007, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of her appeal of the issue of 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, of the issue of eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
at the August 2007 hearing before the undersigned VLJ, 
through her authorized representative, has withdrawn her 
appeal of the issue of eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code. See Transcript at page 3.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of eligibility for Survivors' and 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code is dismissed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The Board 
acknowledges that the appellant was provided a VCAA letter in 
January 2004, but finds that this letter was insufficient.  

In this regard, a preliminary review of the claims file 
demonstrates that the appellant has not received adequate 
VCAA notice with regard to her petition to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death, as the RO did not 
apprise the appellant of the information and evidence 
necessary to substantiate a claim of "new and material 
evidence" and did not clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied, and unappealed, claim.  See 38 C.F.R. §§ 3.156(a), 
3.159(c) (2007).   Moreover, the appellant has not been 
apprised that an effective date will be assigned in the event 
of award of any benefit sought.  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court issued a decision that established significant new 
requirements with respect to the content of the VCAA notice 
for reopening claims.  According to the Court, in the context 
of a claim to reopen, the Secretary must look at the bases 
for the denial in the prior decision and respond by providing 
the appellant with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Further, in 
providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

Additionally, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  

In light of the Kent and Dingess/Hartman decisions, the 
appellant must be provided with a VCAA letter that 
specifically informs the appellant as to what evidence would 
be necessary to substantiate the element or elements required 
to establish service connection for the cause of the 
veteran's death that were found insufficient in the previous 
denial.  Likewise, although the appellant has been informed 
as to the elements of a service connection for cause of the 
veteran's death claim, she must be informed that an effective 
date for the award of benefits will be assigned if her claim 
is reopened and service connection for the cause of the 
veteran's death is awarded, as well as an explanation as to 
the type of evidence necessary to establish an effective 
date.  Therefore, the Board finds that the claim must be 
remanded for compliance with the VCAA and recent case law.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103 (a) and 38 C.F.R. §  3.159(b).  The 
letter must:  (a) inform her of the 
information and evidence that is necessary 
to reopen her previously denied claim for 
service connection for the cause of the 
veteran's death in compliance with 
§ 3.156(a) (as in effect since August 29, 
2001) and the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006)); (b) inform her of 
the information and evidence that VA will 
seek to provide; (c) inform her of the 
information and evidence she is expected 
to provide; and (d) request that she 
provide any evidence in her possession 
pertaining to her claim to VA.  
See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  See, too, 
Huston v. Principi, 17 Vet. App. 195 
(2003).  In particular, the appellant must 
be apprised of the basis for the prior 
final denial, and informed of what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for the cause of the veteran's death that 
were found insufficient in the previous 
denial.

* The letter should also advise the 
appellant of all of the elements of a 
claim for service connection for the cause 
of the veteran's death, including that an 
effective date will be assigned in the 
event of award of any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet App 
473 (2006).

2.  Thereafter, the RO should consider all 
additional evidence received since the 
statement of the case, and readjudicate 
the claim to reopen on appeal.  If the 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The purpose of this remand is to ensure due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


